Title: To John Adams from United States House of Representatives, 23 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					June 23, 1790
				
				The House of Representatives have passed a bill, entitled “An act to regulate trade and intercourse with the Indian tribes;” in which they desire the concurrence of the Senate;The President of the United States did, on the 23d of June, approve of, and affix his signature to, “An act for giving effect to an act, entitled ’An act to establish the judicial courts of’ the United States within the state of Rhode Island and Providence Plantations.”
				
					
				
				
			